J-S42012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STEPHEN J. BYERS                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ERNEST E. LIGGETT AND MARILYN
KOSTIK LIGGETT

                        Appellants                 No. 1730 WDA 2013


                 Appeal from the Order September 30, 2013
             In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD 09-013539


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.                 FILED SEPTEMBER 23, 2014

      Appellants, Ernest E. Liggett and Marilyn Kostik Liggett, appeal pro se



entered September 30, 2013, by the Honorable Alan David Hertzberg, Court

of Common Pleas of Allegheny County.            We quash the appeal as

interlocutory.

      This appeal is one in a long line of attempts by Appellants to postpone

                                      d in Allegheny County. In the fall of

2006, Appellants obtained short-term loans from Appellee, Stephen J. Byers,

along with his agreement to purchase additional parcels of real property

located in Brownsville, Fayette County for use in real estate development.

When Appellants failed to repay the loans or purchase the additional

property, the parties entered into a settlement agreement in the Court of
J-S42012-14



Common Pleas of Fayette County that required Appellants to either pay

Byers a specified sum of money within 45 days or have judgment entered

against them.   When Appellants did not pay the money within the agreed

upon timeframe, Byers entered judgment against Appellants in Fayette

County for $145,000.00.

      In July 2009, Byers transferred the judgment to Allegheny County, and

issued a Writ of Execution for the sale of personalty and realty located at 43

Brownstone Road, Pittsburgh, Pennsylvania 15235.          Over the following

years, Appellants have filed various motions to stay or obviate the

proceedings, all of which have been denied by the trial court and affirmed by

this Court.   Relative to the instant proceedings, on September 20, 2013,



scheduled for November 4, 2013. The trial court denie

on September 30, 2013. This timely appeal followed.

      An appeal will lie only from a final order unless otherwise permitted by

statute or rule. See Pa.R.A.P. 341. Further, an interlocutory appeal as of

right will lie from orders that are interlocutory in nature. See Pa.R.A.P. 311

(an appeal may be taken as of right from orders affecting judgments,

attachments, changes of venue, injunctions, peremptory judgment in

mandamus, new trials, partition, or other cases made appealable by statute

or rule).



did not effectively end the litigation or terminate the proceedings, it is

                                    -2-
J-S42012-14



interlocutory. This Court has further held that an order denying a motion to

stay is not appealable as of right.   See Farmers First Bank v. Wagner,

687 A.2d 390, 391-392 (Pa. Super. 1997) (order refusing to grant motion to



appeal as interlocutory.

      Appeal quashed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2014




                                      -3-